Per curiam.
The petitioner, William J. Allison, has filed in this court what he designates as a writ of error coram nobis. His petition reveals that he had previously been convicted in the trial court and took an appeal to this court on September 10, 1958, which was deter*536mined by this court in Allison v. State (1960), 240 Ind. 556, 166 N. E. 2d 171.
The State of Indiana has filed a motion to dismiss the petition herein on the ground that this court has no original jurisdiction to entertain a petition for a writ of error coram nobis. This principle is well established in Stephenson v. State (1932), 205 Ind. 141, at page 194, 179 N. E. 633, 186 N. E. 293 and Lake v. State (1947), 225 Ind. 76, 72 N. E. 2d 746.
For the reasons stated the petition is dismissed.
Bobbitt, C. J., not participating.
Note. — Reported in 172 N. E. 2d 576.